                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:19-CV-00444-D


UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
             V.                        )     DEFAULT JUDGMENT OF
                                       )          FORFEITURE
$22,930.00 IN U.S. CURRENCY,           )        (FED. R. CIV. P. 55)
                                       )
                   Defendant.          )



      This matter is before the Court on Plaintiff United States of America's Motion

for Default Judgment against the Defendant, $22,930.00 in U.S. Currency. It appears

from the record that Plaintiff provided direct notice of this in rem forfeiture matter

to known claimants and separately published the requisite notice on an official

internet government forfeiture site in accordance with Supplemental Rule G(4) of the

Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture (the

"Supplemental Rules"). Accordingly, with due notice having been provided by the

United States as required under the Supplemental Rules, the Court finds that:

      1.     Process was duly issued in this cause and the Defendant was duly seized

by the United States Marshals Service pursuant to said process;

      2.     No person has filed any claim to the Defendant nor answer to the

Plaintiffs Complaint within the time fixed by law and in accordance with the

requirements of the, Supplemental Rules;
       3.      On January 27, 2020, this Court entered Default in this action at Docket

Entry 8; and

       4.      The well-pled allegations of the Complaint in respect to the Defendant

are taken as admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.      Default judgment be and the same 1s hereby entered against the

Defendant, $22,930.00 in US. Currency;

       2.      All persons claiming any right, title, or interest m or to the said

Defendant are held in Default;

       3.      The Defendant is forfeited to the United States of America;

       4.      The United States Marshals Service is hereby directed to dispose of the

Defendant according to law; and

       5.      Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.

       SO ORDERED this l.~ day of February, 2020.




                                  J   s C. DEVER III
                                  UNITED STATES DISTRICT JUDGE




                                           2
